Citation Nr: 0903713	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania.


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides. 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 through July 
1970. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania.  



FINDING OF FACT

The veteran's skin disorder is not related to service, nor 
may it be presumed to be so related.

CONCLUSION OF LAW

The criteria for a grant of service connection for a skin 
disorder, including as due to exposure to herbicidal agents, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In a letter sent in April 2006, the RO provided timely notice 
to the veteran regarding what information and evidence is 
needed to reopen a claim for service connection, as well as 
specifying the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

The veteran was informed in the April 2006 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingman/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  As the veteran's rash was 
examined for treatment in March 2006 and the evidence does 
not show a current skin disorder that may be related to 
service, remanding this case for a VA examination is not 
necessary.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  There is no evidence of any failure on the part 
of VA to further comply with VCAA, and the appeal is ready 
for review.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingman/Hartman, 19 Vet. App. at 473.  

Analysis

The veteran seeks service connection for a skin disorder, 
including due to exposure to herbicides.  Because the 
veteran's claimed skin disorder is not among those presumed 
by law to be due to exposure to herbicides, and because there 
is otherwise no competent medical opinion suggestive of such 
a linkage, the preponderance of the evidence is against the 
claim, and the appeal will be denied.


Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Additionally, for veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents, such as 
Agent Orange, and veterans may be granted service connection 
on that basis. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents, such as Agent 
Orange. Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice 68 Fed. Reg. 27,630- 27,641 (2003). The 
veteran served in Vietnam during the appropriate time period 
and it is therefore presumed that he was exposed to herbicide 
agents. 38 C.F.R. § 3.307(a)(6)(iii).


If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following skin diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; porphyria cutanea tarda. 38 C.F.R. § 3.309(e).

The list of diseases associated with exposure to certain 
herbicide agents does not include any of the veteran's 
currently diagnosed skin disorders, including contact 
dermatitis and eczema. See id.  Since the veteran's skin 
disorders are outside the presumptive service connected 
diseases as due to exposure to herbicides, the veteran is not 
entitled to service connection through the presumptive 
provisions of 38 C.F.R. § 3.309(e).

However, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation.  Combee v. 
Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F. 3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

Also for consideration in this matter here are the provisions 
of 38 C.F.R. § 3.303(b), where a veteran may utilize "the 
chronic disease shown as such in service" provisions when 
the evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period: and, (2) that the veteran presently has the same 
condition.  With respect to the first element, there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice, and (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

It has been observed that the answer to inquiry (1) depends 
on whether the disability is of the type as to which lay 
observation is competent to identify its existence.  Id.; see 
also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation, such as flat feet.); 
Layno v. Brown, 6. Vet. App. 465, 470  (1994); Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 
3. Vet. App. 185, 186-67 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period may suffice.  The Court noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appeals to 
contemplate the use of post-service or post-presumptive 
period evidence of in-service or presumption-period disease.  
Further, to the extent that the language of the regulation is 
ambiguous, "interpretive doubt is to be construed in the 
veteran's favor."  Savage, 10 Vet. App. at 495, citing Brown 
v. Gardner, 513 U.S. 115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she has in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e. 
whether it is of a type that requires medical expertise to 
identify it as the same condition as in service or during a 
presumption period or whether it can be so identified by lay 
observation.  Id.

While the veteran's service records contain a notation that 
the veteran had a rash on his back, abdomen, and chest in 
July 1967, while in training in Fort Benning, GA, prior to 
his tour in Vietnam.  The rash was diagnosed as tinea-
versecolor.  The initial post-service notation of the present 
skin disorder is in March 2006, when the veteran was 
diagnosed with contact dermatitis or eczema of the right arm.  

The list of diseases associated with exposure to certain 
herbicide agents does not include any of the veteran's 
currently diagnosed skin disorders, eczema or dermatitis.  
Since the veteran's skin disorders are outside the 
presumptive service connected diseases as due to exposure to 
herbicides, the veteran is not entitled to service connection 
through the presumptive provisions of 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this matter, continuity of symptoms has not been 
demonstrated, and there is no competent medical evidence 
indicating that any in-service dermatological symptoms are 
reflective of the current disorder. 

The veteran's service treatment records only note July 1967 
treatment for a rash on his chest, abdomen, and back.  In his 
June 1970 separation medical history report, the veteran 
denied having, or ever having had skin disease.  Upon 
examination, the veteran skin was clinically evaluated and 
found to be normal.  

The military separation documents are signed by a medical 
officer of the U.S. Army and are very persuasive against a 
finding that at the time the veteran was discharged from 
active duty, he had a continuity of skin symptoms. Because 
these records were generated with a view towards ascertaining 
the appellant's then-state of physical fitness, they are akin 
to statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997)(observing that although formal rules of evidence so 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in articulating the 
reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(Many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rationale that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care.).
More recently, medical records from March 2006 reflect that 
the veteran had contact dermatitis or eczema of the right 
arm.  None of the veteran's medical records contain any 
suggestion that the current skin disorder may be 
etiologically related to his in-service rash or any other 
incident of the veteran's active duty service.  Furthermore, 
the veteran has not offered a medical opinion that his 
current skin disorder is so related.

Thus, the veteran's first medical records for treatment for a 
chronic rash on the right arm dated March and April 2006, 
which is over 30 years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for years after service).  The veteran was 
diagnosed with contact dermatitis or eczema.  None of the 
medical records contain any suggestion that the current skin 
disorders may be etiologically related to any incident of the 
veteran's active duty service, outside of the veteran's own 
statements.  

The veteran can offer competent lay evidence.  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a) (2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998)(one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for increased disability evaluation); see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  

However, while the veteran is clearly of the opinion that he 
has a current skin condition that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Competent medical evidence is required. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  Therefore, 
the veteran is not competent to diagnose his condition as 
porphyria cutanea tarda, or opine that it is service-related.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his current disorder 
and service by way of the February 2008 letter from the RO to 
him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. 

Accordingly, service connection for a skin condition is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a skin disorder, to include due to 
exposure to herbicides, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


